Case 1:20-cv-21601-KMW Document 22 Entered on FLSD Docket 04/30/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             Case No. 20-21601-CIV-WILLIAMS


  UNITED STATES OF AMERICA,

         Plaintiff,

  vs.

  GENESIS II CHURCH OF HEALTH AND HEALING, et al.,

         Defendants.
                              /


                                            ORDER

         THIS MATTER is before the Court sua sponte. The Parties shall use the following

  telephonic dial-in information to participate in the preliminary injunction hearing scheduled

  for May 1, 2020 at 10:00 AM.

                 Dial: 1-888-684-8852

                 Access Code: 7369700#

                 Security Code: 1133

         The Parties shall dial-in five minutes prior to the scheduled time of hearing. It is

  further ORDERED that Plaintiff shall immediately provide a copy of this Order to

  Defendants by service at their last known email addresses and physical addresses.

         DONE AND ORDERED in Chambers in Miami, Florida, this 30th day of April, 2020.
